DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Quinn et al. (US 7,901,212).

Regarding claim 1, Rogers discloses a system for training firefighters, comprising a multitude of burn zones (chambers) located within a burn structure, wherein each burn zone can support a fire therein. See col. 3: 4-15.

Rogers discloses a control system to control the fire in each burn zone, as well as various sensors, including a temperature sensor. See col. 4: 1-25.

Rogers does not disclose wherein the temperature is sensed by thermal imaging
devices. However, this sensory scheme is established with simulation systems, as is disclosed by the fire training system of Quinn in col. 6: 34-39. It would have been obvious to one of ordinary skill in the art at the time of applicant's filing, to consider this with the Rogers system, in order to provide accurate monitoring of the simulation.


Regarding claims 2-3, Rogers discloses wherein the sensors are positioned about and above the pit structure in col. 8: 1-5.

Regarding claim 4, Rogers discloses wherein the burn zones comprise a plurality of burners. See col. 4: 11-25 and col. 4: 55-58.

Regarding claim 5, Rogers discloses wherein the system regulates the burners in response to temperatures. See col. 7:65 —col. 8:4.

Regarding claim 6, Rogers discloses wherein the system operates with automatic control, which would include presumably include temperature based adjustments. See col. 6: 38-41 and also col. 8: 1-4.

Regarding claim 8, Rogers discloses wherein the burners are operated by valves opened and closed in timed sequences in response to fire-fighting activities. See col. 10: 27-34 and col. 5: 1-4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Quinn etal. (US 7,901,212) and Dutta et al. (US
2018/0061 269).

Regarding claim 7, Rogers does not disclose PLC control. However, this is common in industrial systems, as is described in the background section of Dutta in paragraph 0002. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Rogers system, in order to provide efficient electronic control.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PETER S. VASAT can be reached at 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715